ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
The Supreme Court has vacated the former judgment and remanded for further consideration in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Because the sentence was correctly imposed under the opinions of the Supreme Court cited in our opinion, and because we find no Booker error, the judgment of the district court is again
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.